                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNYIME DUFF and AUGUSTINE                :      CIVIL ACTION
DUFF, Individually and Administrators    :
 of the Estate of Emediong Duff          :
                                         :
      v.                                 :
                                         :
PRECIOUS GEMS CHILD CARE                 :      NO. 20-1222

                                      ORDER

      NOW, this 9th day of March, 2020, upon consideration of the Notice of Removal

(Document No. 1), it is ORDERED that pursuant to 28 U.S.C. § 1447(c), this action is

REMANDED to the state court from which it was removed.



                                             /s/ Timothy J. Savage
                                             TIMOTHY J. SAVAGE, J.
